Case 1:20-cv-07907-NLH-AMD Document 191 Filed 09/13/21 Page 1 of 2 PageID: 4550


                                   ALTERMAN                          &, ASSOCIATES,                                 LLC
                                                             8 South Maple Avenue
                                                        Marlton, New Jersey 08053
                                                            (856)334-5737               - Phone
                                                              (856)334-5731-                Fax
                                              Please fomard       all correspondence     to the Marlton    office


 Stuart /. Alterman                                                                                                   Haledon       Office
 Arthur /. Murray                                                                                                   22 Church       Street
 Timothy /. Prol                                                                                                    Haledon, New          Jersey 07508
                                                                                                                    (973)956-1621-            Phone
                                                                                                                    (973)956-1421-             Fax




                                                              September           13, 2021


 Honorable           Noel     L. Hillman
 United       States       District    Court      of New Jersey
 Mitchell      H. Cohen            Building      & US Courthouse
 4fh & Cooper            Streets,       Room      1050
 Camden,           NJ     08101


             RE:         Brown,        et al. v. Warren,             et al.
                         Docket        No.     1 :20-cv-7907(NLH/KM\/S/)


 Dear      Judge        Hillman:


            As Your          Honor      may      recall,      my law firm             is legal       counsel        to PBA         Local      231,        which
 represents          the     Rank-and-File              Correctional              Police       Officers         in Cumberland                 County.               I
 understand    you are having some                           sort of a hearing              on September               15, 2021,             as    it   relates
 to the above-referenced    matter.


            Although          PBA      Local     231       is not a named               plaintiff,      nor a named               defendant,             in this
 matter,      they      are certainly          an interested             party.    We wanted              to bring      several          things         to your
 attention.          Specifically,            several       Correctional              Police         Officers       who          have      spoken           with
 Special       Master         Hughes,          or his       designees,            have       been        targeted          for    discipline            by the
 Administration.              We      do not believe              this     is a coincidence.               We       believe         it stems            directly
 from      their     communication               with      and/or        their    cooperation             with      Special         Master           and      his
 team.        This      includes,        but    is not       limited       to,    Correctional            Police      Officer           Donald          Carter,
 Correctional           Police      Officer     Kelly      Butler,       and Correctional              Police       Officer       Gregory          Glenn.


            It is certainly           unfortunate          that    Officers       who       have       either    testified         in this        matter,      or
 have been requested    to be interviewed                                  by the       Special        Master,        are        being     subjected           to
 increased scrutiny by the Administration.


            We       would       request        that    Your         Honor        give     consideration              to     having          the        Special
 Master       supervise          any and all disciplinary                   actions      that stem         from      any Correctional                    Police
Case 1:20-cv-07907-NLH-AMD Document 191 Filed 09/13/21 Page 2 of 2 PageID: 4551


  Officer    who has testified           in this    matter     and/or    has     been    interviewed   by the   Special
  Master     or his designees.


                                                              Respectfully      submitted,
                                                             Alterman        & Associates,    LL




                                                              salterman(Qalterman-law.com


  SJA:dam
  cc:       Jeffrey     M. Pollack,     Esquire
            Gregg       L. Zeff,   Esquire
            William      J. Hughes,     Jr.   Special      Master
            PBA       Local   231 Executive        Board




                                                                2
